- 235 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
              KLUG v. NEBRASKA DEPT. OF MOTOR VEHICLES
                           Cite as 291 Neb. 235




                    Jordan D. K lug, appellant, v.
                      Nebraska Department of
                      Motor Vehicles, appellee.
                                ___ N.W.2d ___

                      Filed June 26, 2015.     No. S-14-600.

 1.	 Administrative Law: Motor Vehicles: Appeal and Error. An appellate
     court’s review of a district court’s review of a decision of the director of
     the Department of Motor Vehicles is de novo on the record.
 2.	 Statutes: Appeal and Error. Statutory interpretation is a question of
     law that an appellate court resolves independently of the trial court.
 3.	 Statutes: Legislature: Intent. In discerning the meaning of a statute,
     a court must determine and give effect to the purpose and intent of the
     Legislature as ascertained from the entire language of the statute con-
     sidered in its plain, ordinary, and popular sense, as it is the court’s duty
     to discover, if possible, the Legislature’s intent from the language of the
     statute itself.
 4.	 Statutes: Appeal and Error. When construing a statute, an appellate
     court must look to the statute’s purpose and give to the statute a rea-
     sonable construction which best achieves that purpose, rather than a
     construction which would defeat it.
 5.	 Statutes. It is not within the province of the courts to read a meaning
     into a statute that is not there, nor to read anything direct and plain out
     of a statute.

   Appeal from the District Court for Lancaster County:
A ndrew R. Jacobsen, Judge. Affirmed.

   Timothy S. Noerrlinger for appellant.

   Jon Bruning, Attorney General, and Milissa Johnson-Wiles
for appellee.
                              - 236 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
           KLUG v. NEBRASKA DEPT. OF MOTOR VEHICLES
                        Cite as 291 Neb. 235

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

  Wright, J.
                      NATURE OF CASE
   Jordan D. Klug appeals a district court’s order affirming
the lifetime revocation by the Nebraska Department of Motor
Vehicles (DMV) of his commercial driver’s license (CDL).
The revocation was based on a Kansas administrative license
proceeding and a South Dakota criminal conviction for driv-
ing under the influence of alcohol. For the reasons discussed
below, we affirm the judgment of the district court.

                     SCOPE OF REVIEW
   [1] An appellate court’s review of a district court’s review of
a decision of the director of the Department of Motor Vehicles
is de novo on the record. Strong v. Neth, 267 Neb. 523, 676
N.W.2d 15 (2004).
   [2] Statutory interpretation is a question of law that an
appellate court resolves independently of the trial court. DMK
Biodiesel v. McCoy, 285 Neb. 974, 830 N.W.2d 490 (2013).

                            FACTS
   On January 19, 2010, Klug was administratively adjudicated
to have committed the offense of “Driving Under Influence-
1st” in the State of Kansas. Klug was not criminally convicted
of driving under the influence in this administrative proceed-
ing, but instead completed a diversion program. On September
23, 2013, Klug was convicted in the Circuit Court of South
Dakota of “Driving Under Influence-1st.” On September 27,
the DMV revoked Klug’s CDL for life pursuant to Neb. Rev.
Stat. § 60-4,168 (Cum. Supp. 2012).
   Klug appealed the DMV’s revocation to the district court
pursuant to Neb. Rev. Stat. § 60-4,105 (Reissue 2010). He
contended that the Kansas and South Dakota offenses were
not “included” in § 60-4,168 and therefore did not provide a
                             - 237 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
           KLUG v. NEBRASKA DEPT. OF MOTOR VEHICLES
                        Cite as 291 Neb. 235

basis for the DMV to revoke his CDL. Instead, he asserted
that § 60-4,168 referred specifically to the Nebraska stat-
utes for driving under the influence of alcohol—Neb. Rev.
Stat. §§ 60-6,196 (Reissue 2010) and 60-6,197 (Cum. Supp.
2014)—and therefore did not include out-of-state convictions
for driving under the influence of alcohol.
   The district court rejected Klug’s argument. It found that
the phrase “‘in this or any other state’” in § 60-4,168(1)
was intended by the Legislature to include all driving under
the influence of alcohol convictions, including those which
occurred in another state that are equivalent to a violation of
driving under the influence in § 60-6,196 or § 60-6,197. The
court determined that revoking Klug’s CDL was proper pursu-
ant to the statutory objective of the applicable statutes. Klug
timely appealed.

                 ASSIGNMENT OF ERROR
   Klug assigns as error the district court’s finding that the
Kansas administrative license revocation and the South Dakota
conviction for driving under the influence of alcohol were
offenses included in § 60-4,168(1)(a) and therefore provided a
basis to revoke his CDL.

                           ANALYSIS
   The issue is whether out-of-state convictions for driving
under the influence of alcohol are included in the provisions
of § 60-4,168 pertaining to the revocation of CDL’s. At all
times relevant to this case, § 60-4,168 provided:
        (1) Except as provided in subsections (2) and (3) of
     this section, a person shall be disqualified from driving
     a commercial motor vehicle for one year upon his or her
     first conviction, after April 1, 1992, in this or any other
     state for:
        (a) Driving a commercial motor vehicle in violation
     of section 60-6,196 or 60-6,197 or under the influence
     of a controlled substance or, beginning September 30,
                             - 238 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
           KLUG v. NEBRASKA DEPT. OF MOTOR VEHICLES
                        Cite as 291 Neb. 235

      2005, driving any motor vehicle in violation of section
      60-6,196 or 60-6,197 or under the influence of a con-
      trolled substance;
         ....
         (3) A person shall be disqualified from driving a com-
      mercial motor vehicle for life if, after April 1, 1992, he
      or she:
         (a) Is convicted of or administratively determined to
      have committed a second or subsequent violation of any
      of the offenses described in subsection (1) of this section
      or any combination of those offenses arising from two or
      more separate incidents; or
         ....
         (7) For purposes of this section, conviction means an
      unvacated adjudication of guilt, or a determination that
      a person has violated or failed to comply with the law,
      in a court of original jurisdiction or by an authorized
      administrative tribunal . . . regardless of whether or not
      the penalty is rebated, suspended, or probated.
(Emphasis supplied.)
   It is not disputed that both Klug’s Kansas administrative
license proceeding and his South Dakota criminal convic-
tion are “conviction[s]” within the meaning of § 60-4,168(7).
However, Klug argues (1) that the district court erred in find-
ing those convictions were included under § 60-4,168 and (2)
that the out-of-state convictions do not fit into the statutory
scheme. He asserts that whereas § 60-4,168(1)(a) refers gener-
ally to controlled substances (“under the influence of a con-
trolled substance”), it refers specifically to Nebraska statutes
regarding driving under the influence of alcohol (“[d]riving
a commercial motor vehicle in violation of section 60-6,196
or 60-6,197”). Klug therefore claims that § 60-4,168 includes
out-of-state convictions for driving under the influence of a
controlled substance, but not out-of-state convictions for driv-
ing under the influence of alcohol.
                              - 239 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
           KLUG v. NEBRASKA DEPT. OF MOTOR VEHICLES
                        Cite as 291 Neb. 235

   Klug was not convicted under nor did he suffer a loss of
license pursuant to § 60-6,196 or § 60-6,197, but, rather, his
offenses were pursuant to South Dakota and Kansas statutes
for driving under the influence of alcohol. Consequently, he
contends that his CDL should not have been revoked.
   [3] In discerning the meaning of a statute, a court must
determine and give effect to the purpose and intent of
the Legislature as ascertained from the entire language of
the statute considered in its plain, ordinary, and popular
sense, as it is the court’s duty to discover, if possible, the
Legislature’s intent from the language of the statute itself.
Fisher v. PayFlex Systems USA, 285 Neb. 808, 829 N.W.2d
703 (2013). Section 60-4,168(1) expressly provides that a
person shall be disqualified from driving a commercial motor
vehicle upon his or her conviction “in this or any other
state” for all violations listed in subsections (a) through
(f). Although § 60-4,168(1)(a) identifies §§ 60-6,196 and
60-6,197 specifically, we conclude this preliminary phrase
unambiguously demonstrates that the Legislature intended to
include their equivalent violations in other states for driving
under the influence of alcohol.
   The exclusion of out-of-state convictions from § 60-4,168
would defeat the purpose of the statute. If the language is con-
densed to its rule pertaining to driving under the influence of
alcohol, it reads:
      [A] person shall be disqualified from driving a commer-
      cial motor vehicle for one year upon his or her first con-
      viction, after April 1, 1992, in this or any other state for:
         . . . [d]riving a commercial motor vehicle in violation
      of section 60-6,196 or 60-6,197 or . . .
         . . . A person shall be disqualified from driving a com-
      mercial motor vehicle for life if . . . he or she:
         (a) Is convicted of or administratively determined to
      have committed a second or subsequent violation of any
      of the offenses described in subsection (1) of this section
                             - 240 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
           KLUG v. NEBRASKA DEPT. OF MOTOR VEHICLES
                        Cite as 291 Neb. 235

      or any combination of those offenses arising from two or
      more separate incidents[.]
See § 60-4,168(1)(a) and (3)(a) (emphasis supplied).
   It is not a reasonable statutory interpretation to conclude
that for a person to be convicted in “any other state,” such
person must be convicted of the specific Nebraska offenses
for driving under the influence of alcohol. Consequently,
the interpretation Klug offers cannot be what the Legislature
intended. Both §§ 60-6,196 and 60-6,197 include prior
out-of-state convictions for driving under the influence of
alcohol in their sentencing framework. See Neb. Rev. Stat.
§ 60-6,197.02(1)(a)(i)(C) (Cum. Supp. 2014). It would be
unreasonable to consider a defendant’s out-of-state convic-
tions under §§ 60-6,196 and 60-6,197 for criminal sentencing
purposes, but exclude them under § 60-4,168 to determine
whether to revoke a driver’s CDL based on convictions under
those statutes.
   [4] Klug’s interpretation is contrary to the purpose of
§ 60-4,168. When construing a statute, an appellate court must
look to the statute’s purpose and give to the statute a reason-
able construction which best achieves that purpose, rather than
a construction which would defeat it. TracFone Wireless v.
Nebraska Pub. Serv. Comm., 279 Neb. 426, 778 N.W.2d 452
(2010). The purpose of § 60-4,168 is
      to implement the requirements mandated by the fed-
      eral Commercial Motor Vehicle Safety Act of 1986, 49
      U.S.C. 31100 et seq., the federal Motor Carrier Safety
      Improvement Act of 1999, Public Law 106-159, section
      1012 of the federal Uniting and Strengthening America
      by Providing Appropriate Tools Required to Intercept and
      Obstruct Terrorism Act of 2001, USA PATRIOT Act, 49
      U.S.C. 5103a, and federal regulations and to reduce or
      prevent commercial motor vehicle accidents, fatalities,
      and injuries by: (1) Permitting drivers to hold only one
      operator’s license; (2) disqualifying drivers for specified
                              - 241 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
           KLUG v. NEBRASKA DEPT. OF MOTOR VEHICLES
                        Cite as 291 Neb. 235

      offenses and serious traffic violations; and (3) strengthen-
      ing licensing and testing standards.
Neb. Rev. Stat. § 60-4,132 (Cum. Supp. 2012).
   Thus, the purpose of the applicable statute is to reduce and
prevent motor vehicle accidents and to comply with the man-
dates of federal law, including federal regulations, by disquali-
fying drivers for specific offenses and serious traffic viola-
tions. An interpretation of the statute that excludes out-of-state
convictions for driving under the influence of alcohol would
clearly defeat this purpose.
   The State cites to various federal regulations demonstrat-
ing that states are required to disqualify commercial drivers
who have been convicted of driving under the influence. One
such regulation pertaining to state compliance with the fed-
eral CDL program mandates that states take action against a
person required to have a CDL by disqualifying the person
“who is convicted of an offense or offenses necessitating dis-
qualification under § 383.51 of this subchapter.” 49 C.F.R.
§ 384.231(b)(2) (2014). Table 1 of 49 C.F.R. § 383.51 (2014)
provides that one such offense is being convicted of operating
a motor vehicle while “[b]eing under the influence of alcohol
as prescribed by State law.” As explained above, Nebraska law
contemplates out-of-state convictions for driving under the
influence of alcohol. See § 60-6,197.02(1)(a)(i)(C). Therefore,
compliance with federal regulations requires the State to take
action against CDL holders who have been convicted of driv-
ing under the influence of alcohol.
   We conclude that an interpretation of § 60-4,168(1) that
applies only the portion of subsection (a) pertaining to con-
trolled substances but excludes convictions in other states for
driving under the influence of alcohol would not be sensible
given the broader policies behind the statute. One can easily
recognize the reasons for this. If the overall goal of § 60-4,168
is to promote commercial vehicle motor safety, excluding
convictions for out-of-state driving under the influence of
                             - 242 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
           KLUG v. NEBRASKA DEPT. OF MOTOR VEHICLES
                        Cite as 291 Neb. 235

alcohol from the DMV’s decisionmaking process for CDL
revocation would clearly undermine that purpose.
    [5] Klug’s argument is based solely on the language in
§ 60-4,168 that refers generally to convictions for driving
under the influence of controlled substances but refers to spe-
cific statutes for driving under the influence of alcohol. Klug
argues, “It would appear that for whatever reason, driving
under the influence of alcohol was to be treated differently
than the other offenses with regard to out-of-state convictions
. . . .” Brief for appellant at 10. We disagree. It is not within
the province of the courts to read a meaning into a statute
that is not there, nor to read anything direct and plain out
of a statute. State v. Burlison, 255 Neb. 190, 583 N.W.2d 31
(1998). Both the purpose and policy behind the statute guide
our conclusion.

                        CONCLUSION
   For the reasons stated above, we affirm the judgment of the
district court.
                                                   A ffirmed.